Citation Nr: 0608328	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-29 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
degenerative joint disease of the left hip, status post 
arthroplasty, as a result of treatment received from a 
Department of Veterans Affairs medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for degenerative joint disease of the left 
hip, status post arthroplasty, as a result of treatment 
received from a Department of Veterans Affairs medical 
facility.

In August 2005, the veteran participated in a Travel Board 
hearing with the undersigned.  A transcript of that hearing 
has been associated with the claims folder.

In September 2005, the Board remanded this claim for further 
adjudication.


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA medical facility in 
July 2000 for the purpose of left hip total arthroplasty due 
to severe left hip degenerative joint disease.

2.  Since the July 2000 surgery, the veteran has complained 
of increased pain in his left hip, resulting in obvious 
guarding throughout the ranges of motion.  There is no 
evidence of tenderness, crepitus, edema, instability or 
redness.

3.  The veteran's left hip arthroplasty residuals were not 
the result of any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability caused by VA 
medical or surgical treatment for a left hip arthroplasty in 
July 2000 have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.159, 3.361 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated May 1944 to February 1946; prior rating 
decisions; the veteran's contentions; VA examinations; VA 
records for outpatient treatment; private medical records; 
and lay statements.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claim.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.



The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v.Derwinski, 2 Vet. App. 492 (1992).

The veteran was hospitalized at a VA medical facility in July 
2000 for the purpose of left total hip arthroplasty due to 
severe left hip degenerative joint disease.  The surgery was 
"complicated intraoperatively by over-reaming of the medial 
wall with consequent acetabular fracture."  See July 19 and 
August 31, 2000 VA orthopedic progress notes.  As a result, 
the intended surgical procedure was "converted" to a left 
bipolar hip implant with open reduction and internal fixation 
of the left acetabulum with a lateral plate and reinforcement 
with bone grafting.  The veteran was then transferred to 
another VA medical facility for rehabilitation where he 
remained until February 2001.  In May 2001, it was noted that 
x-rays showed the fracture had healed, and the veteran was 
doing fairly well.  However, by August and September 2001, 
the veteran began to complain of increased pain, and it was 
noted that he had developed heterotopic ossifications around 
the trochanteric area and trochanteric bursitis.  In January 
2003, x-rays showed protrusion of the bipolar head and 
multiple heterotopic ossifications.  The examiner noted the 
veteran had considerable pain over the heterotopic 
ossification, and he essentially had bursitis due to his 
heterotopic ossification rubbing in his glutei musculature.  
The veteran continued to complain of pain associated with his 
left hip throughout the remainder of the associated VA 
outpatient treatment records.

The veteran filed a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in September 2003. Because 
the claim was filed after October 1, 1997, the version of 38 
U.S.C.A. § 1151 in effect prior to October 1, 1997 (requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination) 
is not applicable.  The version of 38 U.S.C.A. § 1151 that 
became effective October 1, 1997 is the applicable statute in 
this case.  The new law requires that the claimed additional 
disability be "caused by" VA hospital care, medical or 
surgical treatment, or examination, and further adds a 
"proximate cause" requirement that the additional disability 
be caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.  The Board notes that 
the RO had an opportunity to consider the above provisions 
that were codified at 38 C.F.R. § 3.361 in the February 2006 
supplemental statement of the case.  There is no prejudice in 
the Board also considering the new regulation. 

The veteran contends that his left hip disability has 
significantly increased as a result of the total left hip 
arthroscopy that was attempted by VA physicians in July 2000 
to address his severe left hip degenerative joint disease.  
Therefore, he believes that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151.

In September 2005, the Board remanded this claim to comply 
with the Veterans Claims Assistance Act and to obtain further 
medical opinions regarding the veteran's surgery in July 
2000.  The October 2004 VA joints examination of the left hip 
found obvious guarding of the left hip throughout the ranges 
of motion.  However, there was no evidence of tenderness, 
crepitus, edema, instability or redness.  X-rays associated 
with the examination found the metallic prosthesis to be in a 
satisfactory position without any signs of loosening or 
displacement.  There were no recent fractures or 
dislocations, no bony erosions were seen and there were no 
abnormal soft tissue calcifications or radiopaque foreign 
bodies.

In November 2005, the veteran's claims folder was reviewed by 
a VA examiner to determine whether the veteran suffered from 
additional hip or pelvis disability, as compared to his 
medical state prior to the July 2000 surgery, as well as 
whether the VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider when 
conducting that surgery.  Specifically, whether or not the 
pelvic fracture resulted from carelessness, negligence, lack 
of proper skill, error in judgment or similar instance of 
fault on the VA's part.

First, the examiner stated that it was as likely as not that 
the veteran has additional hip/pelvic disability as compared 
to prior to the July 2000 surgery.  Second, there was no 
indication that VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider.  The 
acetabular fracture that occurred during the veteran's 
operation was not the result of carelessness, negligence, 
lack of proper skill, error in judgment or similar instance 
of fault.  An acetabular fracture, while reaming for the 
acetabular component, is a known complication from this 
surgery, and in reviewing the operative report, there is no 
indication that it was the result of carelessness, 
negligence, lack of skill or error in judgment.  The 
physician concluded that everything was handled as to the 
standard of care and no evidence was found of any wrongdoing.  
See 38 U.S.C.A. § 1151 (West Supp. 2005); 38 C.F.R. § 3.361 
(2005).  While the Board certainly empathizes with the 
veteran's continued left hip pain, after a thorough review of 
the evidence, in particular the reviewing physician's 
opinion, it is established that the procedures followed by 
the VAMC regarding the veteran's left hip surgery were 
reasonable and were consistent with the appropriate degree of 
care required.  See 38 U.S.C.A. § 1151 (West Supp. 2005); 
38 C.F.R. § 3.361 (2005).

The veteran has failed to meet the requirements set forth 
under 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361 to 
substantiate his claim.  Although the surgery he underwent at 
the VAMC was ultimately the cause of his increased left hip 
pain, the VAMC acted in compliance with the appropriate 
standard of care.  The veteran was informed of the possible 
dangers associated with his surgery, and the resulting 
fractured pelvis was reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151 (West Supp. 2005); 38 C.F.R. § 3.361 (2005).

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for the post-surgical 
residuals of a left hip arthroplasty.  Although the veteran 
had additional disabilities after the surgery, there is no 
competent evidence that these disabilities were caused - as 
defined by law - by the surgery.

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that VA laws and regulations 
dictate that upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2004); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim under 38 U.S.C.A. § 1151 by an October 
2005 letter, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date.  Despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In that regard, as the Board concludes above, the 
preponderance of the evidence is against the appellant's 
claims of entitlement to benefits under 38 U.S.C.A. § 1151; 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet App, March 3, 2006).

In the June 2004 and February 2006 Statements of the Case, 
the veteran was advised of the laws and regulations 
pertaining to his claim.  Collectively, these documents 
informed him of the evidence of record and explained the 
reasons and bases for the denial of his claim. 



In addition, the RO issued a letter to the veteran in October 
2005 that advised him of his rights under the VCAA and what 
VA would do to assist him with his claim.  This letter also 
requested that he provide any medical evidence in his 
possession that pertained to his claim. 

The Board finds that the notice requirements set forth have 
been met.  Although the veteran was not provided with notice 
under the VCAA prior to his original rating decision, he was 
not prejudiced by such oversight.  He was provided with the 
full text of 38 C.F.R. § 3.159 in the June 2004 statement of 
the case and in the February 2006 supplemental statement of 
the case.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The Board thus finds that there is no reason in 
further delaying the adjudication of the claim decided 
herein.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
cf. Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claim.

In the written presentation to the Board, the veteran's 
representative argues that VA failed in its duty to assist by 
not obtaining quality assurance records from the VA Medical 
Center.  VA's medical quality-assurance program consists of 
systemic health care reviews carried out by or for VA for the 
purpose of improving the quality of medical care or improving 
the utilization of health care resources in VA medical 
facilities.  Such data may relate to the structure, process 
or outcome of health care provided by VA.  See 38 U.S.C.A. § 
17.500(c).  Under 38 U.S.C.A. § 5705, records created as part 
of the medical quality-assurance program are confidential and 
access is limited.  The regulations at 38 C.F.R. §§ 17.500-
17511 explain the provisions for maintaining confidentiality 
and limit access to the documents.


It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining of the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality-assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder. Citing 38 U.S.C.A. § 5107, the 
manual states that these reports are confidential and cannot 
be used as evidence in the adjudication of such claims.

The language of 38 C.F.R. § 3.508(a) may not be construed to 
permit the procurement of quality-assurance records by VA 
personnel, including adjudication personnel, without further 
authorization.  This is particularly so in view of the fact 
that the regulations also specify that efforts must be made 
to protect the identities of peer reviewers and that notice 
of penalties for unauthorized disclosure must be provided.  
It is significant that no procedures relating to the use and 
handling of quality assurance records during claims 
adjudication or as to any controls that might be placed on 
relocation to claims folders have been established.  The 
Board does not have the authority to invalidate VA 
regulations or adjudicative manuals. Procurement of quality 
assurance records would necessary entail their disclosure to 
the veteran's representative.  Redisclosure of quality 
assurance records is subject to the disclosure rules set 
forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510.  Unauthorized disclosure 
may lead to monetary penalties.  See 38 C.F.R. § 17.511.

Although VA is required under VCAA to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits, in the absence of any 
specific provisions of the law or regulations that authorize 
access to quality-assurance records for adjudicative use, the 
Board finds that it is not required to obtain such records 
pursuant to the duty to assist under the VCAA.  Moreover, the 
veteran's representative has not presented any convincing 
argument as to how quality assurance reports would be 
relevant to this case, and speculative development in the 
hopes that such records might possibly exist pertinent to the 
appeal amount to a fishing expedition, which is not 
contemplated under the duty to assist. 

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2005).  The veteran was provided with a VA joints 
examination in October 2004 to determine the nature of his 
current disability.  Afterwards, in November 2005, the 
veteran's claims folder was reviewed to determine whether the 
veteran's 38 U.S.C.A. § 1151 claim had merit.  Thus, VA has 
satisfied its obligation under 38 C.F.R. § 3.159.

For these reasons, the Board concludes that VA has fulfilled 
its duties to notify and assist the appellant in this case. 











	(CONTINUED ON NEXT PAGE)



ORDER


Entitlement to compensation under 38 U.S.C.A. § 1151 for 
degenerative joint disease of the left hip, status post 
arthroplasty, as a result of treatment received from a 
Department of Veterans Affairs medical facility, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


